Citation Nr: 1809253	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-02 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for multiple sclerosis (MS) from July 21, 2005 to May 28, 2015.

2.  Entitlement to an effective date earlier than July 21, 2005 for service connection for MS based on clear and unmistakable error (CUE).

3.  Entitlement to an effective date earlier than May 4, 2009 for service connection for a mood disorder secondary to service-connected MS.

4.  Entitlement to an effective date earlier than May 4, 2009 for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1974 and from September 1977 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The July 2008 rating decision granted service connection for MS and assigned an initial rating of 30 percent effective July 21, 2005, the date of claim.  The February 2010 rating decision granted service connection for a mood disorder with depressive features, assigning a 50 percent disability rating, and granted entitlement to TDIU, both with an effective date of May 4, 2009.  

The issues of entitlement to an effective date earlier than July 21, 2005 for service connection for multiple sclerosis based on clear and unmistakable error (CUE) and entitlement to an effective date earlier than May 4, 2009 for entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  An initial rating in excess of 30 percent for MS from July 21, 2005 to May 28, 2015, is not warranted because the individual manifestations thereof did not combine to a disability evaluation in excess of 30 percent.

2.  Neither a formal nor informal claim for entitlement to service connection for a mood disorder secondary to service-connected MS was received prior to May 4, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for MS from July 21, 2005 to May 28, 2015, are not met.  38 U.S.C.. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8018 (2017).

2.  The criteria for an effective date earlier than May 4, 2009, for the award of service connection for a mood disorder secondary to service-connected MS have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA Duties to Notify and Assist - VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained examinations in July 2008, May and December 2009, May 2015, and July 2017.  The Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's MS disability claim is based on the assignment of an initial rating following an initial award of service connection.  Therefore, evidence contemporaneous with the claim and the initial rating decision is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether the original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial disability rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

38 C.F.R. § 4.124a, Diagnostic Code 8018 provides that the minimum rating for MS is 30 percent. A note provides that for the minimum rating there must be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.

38 C.F.R. § 4.124a provides that MS and its residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  For special consideration are psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbance of gait, tremors, visceral manifestations, etc.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.

The Veteran contends that his MS disability warrants a rating in excess of 30 percent from July 21, 2005 to May 28, 2015.  During the appeal period, the Veteran was assigned a 30 percent rating for his service-connected MS pursuant to Diagnostic Code 8018.  38 C.F.R. § 4.124a (2017).

At a July 2008 VA neurological examination, the Veteran reported that since his diagnosis in 1995 he is easily fatigued, has unsteadiness of gait, numbness in his hands, sensitivity to heated indoor spaces, and droopiness of the right eyelid.  The Veteran also reported some depression for the previous 4-5 years which was treated with Wellbutrin.  On examination, the Veteran was noted to appear well, but underweight with a droopy right eyelid; normal station, gait, and affect.  The Veteran was able to walk on his heels or toes without low back pain.  Neurologically, the Veteran's mental status was intact and his CN II-XII was noted to be intact except for the droopy right eyelid.  He had no tremor or dysmetria and the Romberg's test was negative.  Motor were 5/5 in all distal muscle groups of upper and lower extremities as well as sensory intact distally in upper and lower extremities.  A review of a May 2006 MRI of the brain showed periventricular hyper intensities consistent with clinical history of multiple sclerosis with no enhancing lesion noted.  The diagnosis was multiple sclerosis, relapsing-remitting type; depression; degenerative disc disease; and nicotine dependence.  The examiner concluded that the neurological examination showed no change over the past decade and MRI showed no active lesions.  The examiner stated that the Veteran's condition had not progressed since he was started on Avonex eight years prior.  

VA treatment records from April 2004 to July 2008 note the Veteran's MS symptoms as "quiescent at present" and "minor" without an exacerbation since the original one that led to the 1995 diagnosis of MS.  A September 2009 VA neurology clinic note showed the Veteran's visual acuity with correction was 20/20 OD and OS at near.  His color vision was normal, optic fundi were unremarkable, and his eye movements showed some saccadic dysmetria, but no INO or disconjugacy.  The Veteran was able to walk 25 feet in 4 seconds.  He had some sensory loss in his fingers and some mild upper limb dysmetria.  The impression was that the Veteran may have been showing slight progression with such symptoms as more fatigue, mild loss of dexterity, and greater predisposition to Uhthoff symptoms (overheating); however, his 9-hole peg test, visual acuity, and 25 foot walk had hardly changed from a year prior.  The Veteran was told to return to the clinic in 6 months or sooner if new symptoms developed.  

A May 2009 VA neurological examination reflects that the Veteran reported that his MS has been stable since he began Avonex approximately 10 years prior.  The Veteran had no new neurologic complaints or MS flares.  On physical examination, the Veteran was described as fully ambulatory with a normal gait without any assistive devices.  He reported no pain at the time of the examination.  The Veteran's eye exam showed no opthalmoplegia, and minimal ptosis, with the right being greater than the left.  The diagnosis was MS, stable, without attacks or progression.  The examiner also diagnosed depression that was as likely as not due to his MS diagnosis.  

At a December 2009 VA neurological examination, the Veteran reported that he was much worse than at the May 2009 VA examination and that he required assistance at home as a consequence of his MS.  The examiner asked the Veteran what specifically was different compared to in May 2009, to which the Veteran replied that the May 2009 examination was not as detailed or in-depth as examinations he had had in the neurology clinic.  When pressed as to whether anything had changed since the May 2009 VA examination with regard to his MS symptoms the Veteran replied "no, nothing much."  The Veteran further stated that since he began receiving Avonex injections in May 1999, his hands had not gotten any better or worse to any significant extent, but that he had been slowly losing speed and dexterity in his fingers.  He noted that his typing speed was decreased.  He also stated that he felt his fatigue had progressed over the past 10 years.  The Veteran stated he was less capable of doing chores at home, but believed that his fatigue and possible depression were more important obstacles to getting chores completed.  

On examination, the Veteran was noted to have a bit of slurred speech, there was a very mild left hand drift without pronation after 30 seconds, patchy tactile losses of sensation in the left arm and leg compared the right which was relatively normal.  His CN II-XII were found to be normal bilaterally.  There was mild ptosis of the right eyelid, with no evidence of an RAPD or EOM abnormality, no observed nystagmus in either eye, and no color saturation noted.  Motor strength was +5/5 in the arms and legs, and deep tendon reflexes were +3/4 in the lower extremities and +2 in the upper.  The Veteran's gait and station were normal, with no ataxia, no evidence of a neuropathic gait, and no evidence of apraxia.  It took him less than 5 seconds to walk 20 feet, including having to negotiate some obstacles such as other people, wheelchairs, and a laundry hamper.  Language was determined to be normal and visuospatial orientation was intact.  A recent brain MRI revealed a new right pontine lesion compared to the May 2006 MRI.  

The impression of the examiner was that the Veteran suffered from MS, most likely of the chronic progressive type.  The examiner stated that per the Veteran, there had been no major or drastic changes in his physical status since May 2009.  The Veteran also felt that even as far back as 1999, when he started taking Avonex, major and sudden changes in motor, sensory, or cognitive capacities had stopped.  The examiner noted that the Veteran did suffer from increasing levels of fatigue than in previous years, and that was more likely the contributing factor to his declining ability to completing chores at home.  The examiner also noted the Veteran was likely suffering from a cognitive decline.  In summary, the examiner stated it was at least as likely as not the Veteran had experienced mild and minor changes in his physical capabilities and stamina since the May 2009 VA examination, as well as was beginning to experience a more noticeable decline in cognitive status.  

A March 2011 neurology treatment note shows that the Veteran was seen for a one year follow-up of MS.  The Veteran reported no new problems or symptoms since the last visit and stated his energy seemed to be better, so much so that he was in the process of planning a permanent move to Indonesia in June.  On examination, the Veteran has stable ptosis, EOM full, normal saccades without INO, normal pursuit, normal facial strength, motor was 5/5 throughout, no drift, no ataxia, deep tendon reflexes were 2, and a normal gait.  The assessment was stable MS.  A May 2011 primary care treatment note reflects that the Veteran was seen for a follow-up on his medical conditions.  On examination, the Veteran was +5 motor of the bilateral upper and lower extremities; +2 reflexes of the bilateral upper and lower extremities; and no neuro deficits were noted.  The assessment was stable MS, with Neuro clinic managing, and interferon injections.  Veteran was still planning to move to Indonesia and was advised to follow-up with a medical provider there.  

There are a large number of VA treatment records associated with the claims file.  A review of treatment records from August 2011 through September 2014 reflects that the Veteran has been treated for various ailments and conditions to include strokes and tongue cancer.  However, treatment records for this time period consistently note the Veteran's MS as stable, with no reports of increased neurological symptoms.  An October 2014 neurology treatment note reflects the Veteran was seen for a follow-up visit for his MS.  The examiner noted the Veteran was last seen in March 2014 and was doing fine.  The Veteran reported he had not had an exacerbation in several years.  The Veteran stated that he felt his gait might be slightly off balance, noting that if he sits for a long time he feels unsteady with the first few steps of walking, but it resolves immediately.  He continued to complain of the loss of hand dexterity he notices when he types on the computer.  He denied any blurred vision, diplopia, painful eye movements, numbness/tingling or axial weakness.  He denied any bowel or bladder incontinence.  The Veteran also reported feeling tired all the time which he attributed to depression and old age.  He complained of early morning muscle cramps in his legs for the past three months, and periodic limb movements while sleeping.  On examination, the Veteran had normal sensation to pinprick in both hands and feet bilaterally.  CN II-XII were normal.  Motor tone and bulk were normal in all extremities, with no drift on arm or leg elevation.  Coordination was intact bilateral, mild heel to shin ataxia, and gait was normal narrow based gait with good arm swing and turns.  He was unsteady with a tandem gait and walked 25 feet in 5 seconds.  The examiner assessed the Veteran denied any new complaints but reported very slow progression of prior symptom in terms of doing fine movement from bilateral upper extremity and gait.  He appeared to describe a periodic limb movement disorder as opposed to Restless Leg syndrome.  The examiner continued the Veteran on Avonex as he had been fairly stable over the last couple of years.  A May 2015 neurology treatment note reflects the Veteran was seen for MS and a recent stroke.  The Veteran reported he had not had any new exacerbations of MS but felt that he was weaker than previously, with worsening walking, and increased falling.  Since returning home after a nursing home stay following treatment for a separate medical condition, the Veteran stated he felt he was feeling stronger.  On examination, the Veteran's symptoms were similar to those in October 2014, with the exception of his gait being careful, narrow based, and slow without a cane.  The impression was relatively stable MS with testing revealing a minimally worsened function.  

The Veteran and his wife testified at a September 2017 Board hearing.  The Veteran's speech was difficult to understand so his wife translated most of the testimony.  The Veteran's wife testified that she and the Veteran met in 2011 and therefore she could only attest to his MS symptoms since then.  She stated at the time that they met the Veteran had difficulty buttoning his clothing and tying his shoes, and that he also used a cane.  She reported that since 2016 the Veteran has been wheelchair-bound, can't manipulate with his hands, feed himself, or take care of his personal hygiene needs.  From July 2005 to 2011, the Veteran's MS symptoms were a bit difficult to discern from the testimony.  It appears the Veteran stated his symptoms first showed up in his legs in that he kept falling down.  According to the medical evidence those incidents are what led to the initial 1995 diagnosis of MS.  The Veteran stated he walked with a cane but his walking improved after a few years and then he began to have symptoms in his hands.  He was going to school at the time and his ability to type fast was greatly diminished and his typing speed dropped.  The Veteran also reported that he had a stroke in 2010, which he and his wife say resulted in his slurred speech.  

Based on all of the above evidence, there is no evidence that from July 21, 2005 to May 28, 2015, the Veteran's MS had substantially changed in any significant way since at least 1999, when the Veteran began taking Avonex injections for his MS.  Specifically, there is no evidence that suggests separate ratings of more than 30 percent for MS residuals was warranted.  VA treatment records during that time period reflect that the Veteran's MS symptoms remained largely stable since 1999, with the same initial complaints of fatigue, some numbness and tingling in hands, reduced typing speed, and sensitivity to heat when indoors.  VA neurological examinations from July 2008, May 2009, and December 2009 showed very mild and minor changes from 1999.  

Accordingly, even with consideration being given to the favorable resolution of reasonable doubt under 38 U.S.C. § 5107(b) and; 38 C.F.R. §§ 3.102, 4.3, the Board finds that from July 21, 2005 to May 28, 2015, separate compensable ratings were not warranted for the residual symptoms and manifestations of the Veteran's MS.  Thus, a higher initial rating in excess of 30 percent is not warranted.

Earlier Effective Date

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(b)(2)(i) (2017).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  As relevant herein, a claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2008).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2017).  A review of the record indicates that the Veteran did not submit any written correspondence which could be construed as a formal or informal claim of entitlement to service connection for a mood disorder, or any other type of psychiatric condition secondary to service-connected MS, prior to May 4, 2009.

While earlier treatment records show that the Veteran was occasionally treated for depression and/or anxiety symptoms as early as 2002, the record shows that in 2002 the Veteran was experiencing financial difficulties and a break-up with his then girlfriend.  Treatment records after that showed a diagnosis of depression and treatment with Wellbutrin, however, none of the treatment records prior to the May 2009 VA neurological examination diagnose the Veteran with depression as secondary to MS.  In fact, it wasn't until July 2009, after the May 2009 VA examination, that the Veteran filed a formal claim for service connection for depression secondary to MS.  In the February 2010 rating decision that granted service connection for a mood disorder with depression features secondary to MS, the RO assigned an effective date of May 4, 2009, instead of July 2009, the date of claim.  

As discussed above, an award of service connection is effective as of the date a claim is received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (b)(2).  As such, the Board finds that an effective date prior to May 4, 2009, is not warranted, as neither the Veteran nor any representative filed a claim for service connection for this disability prior to this date.  Thus, the appeal must be denied.  Id.


ORDER

An initial rating in excess of 30 percent for MS from July 21, 2005 to May 28, 2015, is denied.

Entitlement to an effective date prior to May 4, 2009 for the award of service connection for a mood disorder with depressive features secondary to service-connected MS is denied.


REMAND

Although further delay is regrettable, the Board finds that remand is necessary prior to appellate review of the issues of entitlement to an effective date earlier than July 21, 2005 for service connection for MS based on CUE and entitlement to an effective date earlier than May 4, 2009 for entitlement to TDIU.  

The Veteran is seeking earlier effective dates for service connection for MS on the basis of CUE in a July 2008 rating decision and for entitlement to TDIU.  The Veteran asserts that the claim he filed in 1995 for nonservice-connected pension should have basically put the RO on notice that he was filing a claim for service connection for MS or, in the alternative, the filing of the claim for nonservice-connected pension should have provoked the RO to advise the Veteran of his right to file a claim for service connection for MS.  

The issue of CUE, while having been deferred by the RO in a February 2010 rating decision, has not yet been adjudicated by the AOJ.  Additionally, the issue of an earlier effective date for TDIU must be referred to the Director of Compensation Service.  

As to the TDIU effective date claim, the RO assigned the current effective date as it represented the date that the Veteran met the schedular requirements for TDIU.  Prior to May 4, 2009, the Veteran did not meet the schedular requirements for TDIU.  His claim for TDIU was received in October 2008.  A TDIU claim is an alternate way to obtain a total disability rating without assignment of a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Where a claimant does not meet the schedular requirements of § 4.16(a), the Board has no authority to assign a TDIU rating under § 4.16(b) and may only refer the claim to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Prior to May 4, 2009, the Veteran was service connected for MS, assigned a 30 percent evaluation.  Evidence of record suggests that entitlement to TDIU on an extraschedular basis may be warranted given that the Veteran was not working due to his MS disability and was receiving Social Security Administration disability benefits based on his MS disability.  Therefore, the matter of entitlement to TDIU prior to May 4, 2009, should be referred to the Director for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for an earlier effective date for TDIU to the Director, Compensation Service, for consideration of the issue of an extraschedular TDIU prior to May 4, 2009, pursuant to 38 C.F.R. § 4.16(b) (2017).

2.  Adjudicate the pending CUE claim regarding the July 2008 rating decision (and later adjudications) that assigned an effective date of July 21, 2005 for MS (failed to assign an earlier effective date).  Attention is directed to the Statement in Support of Claim dated April 12, 2005, and the rating decision of February 2010.

3.  Then, readjudicate the remaining claims for earlier effective dates for service connection for MS and for TDIU in light of all of the evidence of record.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


